DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,048,461 to Liu.
As to claim 1, Liu teaches a method for controlling an actuator based on a temperature value measured at the actuator(col. 2: lines 5-53 wherein apparatus and method are taught for controlling an actuator based on a temperature value measured at the actuator), and the method comprising: measuring, at a temperature sensor(fig. 1: “105”) configured in an actuator controller(fig. 1: “107”), the temperature value at the actuator by connecting the actuator to the temperature sensor through a first transmission medium; converting, at the temperature sensor, the temperature value at the actuator to a first electronic signal; transmitting, at the temperature sensor, the first electronic signal to a control block configured in the actuator controller; generating, at the control block, an actuator control signal based on the first electronic signal; and transmitting, at the control block, the actuator control signal to the actuator(figs. 5-6, col. 4: lines 43-60 wherein a method is taught for an actuator temperature sensing, transmitting and actuator motor control system).    
As to claim 8, it is rejected as the same reason as claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10,048,461 to Liu, and in view of USPN 7,974,025 to Topliss. 
As to claim 7, Liu teaches the method in claim 1. Liu does not teach a method wherein the first transmission medium is a thermal and electrical conductor, and the second transmission medium is a thermal conductor.  
Topliss teaches a method wherein the first transmission medium is a thermal and electrical conductor, and the second transmission medium is a thermal conductor(col. 21: lines 50-60 & col. 22: lines 14-41 wherein apparatus and method are taught for thermal and electrical conductors with a variety of conductivity for an actuation device).   
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Topliss into  

Liu since Liu suggests an actuator control system and Topliss suggests the beneficial 

use of thermal and electrical conductors with a variety of conductivity for an actuation device in 
the analogous art of actuator control technology.
 
The motivation for this comes from the fact that Topliss teaches the thermal and electrical conductors with a variety of conductivity for an actuation device which can be used to improve the actuator control system disclosed by Liu.
As to claim 14, it is rejected as the same reason as claim 7.

Allowable Subject Matter
7. 	Claims 2-6, 9-13 are objected to as being dependent upon the rejected base claims 1, 8, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.


                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	USPN 9,179,066 to Tsai discloses a camera actuating drive system with temperature sensing and compensation.  
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846